UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6975


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN TYRONE YOUNG, a/k/a Too Short,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (4:96-cr-00243-NCT-1)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Tyrone Young, Appellant Pro Se. Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin Tyrone Young appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Young, No. 4:96-cr-

00243-NCT-1 (M.D.N.C. July 13, 2011).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2